CLD-223                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1872
                                      ___________

                                  JAMES MURRAY,
                                                          Appellant

                                            v.

                  B.A. BLEDSOE; UNITED STATES OF AMERICA.
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. Civil No. 10-00576)
                    District Judge: Honorable Richard P. Conaboy
                     ____________________________________

                   Submitted for Possible Summary Action Pursuant
                      to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 17, 2010

             Before: BARRY, FISHER and GREENAWAY, Circuit Judges.

                                   (Filed:July 8, 2010)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      In March 2010, James Murray, a federal prisoner, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 seeking immediate release from “24 hour a

day custody in cell confinement” at USP Lewisburg and a transfer to the “F-2 unit” at
another penitentiary. At the same time, Murray filed a motion to enjoin certain

government officials from changing his custody status or taking any retaliatory action

against him for filing the habeas petition. Murray presented no facts or background to

explain the basis for his claim for relief,1 and his petition consists mainly of the following

statements:

       Petitioner’s custody in cell confinement is that of an individualist.
       Petitioner’s custody in cell confinement is not voluntary. Petitioner’s
       custody in cell confinement is not made mandatory by congressional
       mandate. Petitioner’s custody in cell confinement has not received the
       written approval of the United States Attorney General Eric Holder.
       Petitioner’s custody in cell confinement is excessive.

(Habeas Pet. at 2-3.)




       1
         In his habeas petition, Murray also stated that an administrative request for
immediate release from 24-hour-a-day cell confinement had been denied, referring the
District Court to a document he filed in a case before the United States Court of Appeals
for the Sixth Circuit, Murray v. Rios, et al., C.A. 09-5353. Review of that document, and
others filed in the Sixth Circuit case, do not shed much additional light on Murray’s
present claim.
        Murray filed pleadings in the Sixth Circuit alleging that United States Bureau of
Prisons (“BOP”) officials were hindering his efforts to pursue administrative remedies for
grievances and were going to transfer him to a Special Management Unit (“SMU”) at
USP Lewisburg in retaliation for pursuing his “rights.” The document to which he
referred the District Court is a letter to the Director of the BOP, in which Murray makes
recommendations for changes in the administration of SMUs. (See C.A. 09-5353, doc.
# 00617114177.) About one month before he filed his habeas petition, Murray filed a
“Notice” in his Sixth Circuit case stating that he has been in the SMU program at USP-
Lewisburg since August 2009 and that prison officials unlawfully moved him from a
“cell with a shower” to a “cell with no shower, etc. because he has decided not to take
part in the U.S.P. Lewisburg SMU program for legitimate reasons.” (See C.A. 09-5353,
doc. # 00619242562.) None of these documents refer to the 24-hour-a-day cell
confinement for which he presently seeks habeas relief.

                                              2
       A few days after the petition was filed, the District Court dismissed it, concluding

that Murray’s claim was not cognizable under § 2241 because he did not challenge the

legality or duration of his confinement, or the execution of his sentence, but rather an

allegedly improper condition of his confinement. The dismissal was ordered without

prejudice to the filing of a civil rights complaint. The District Court also dismissed

Murray’s motion for a preliminary injunction without prejudice. Murray filed this timely

appeal.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. We exercise

plenary review over the District Court's legal conclusions, and review any factual findings

for clear error. See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007). Murray

contends that his claim for release from the allegedly unlawful 24-hour-a-day cell

confinement is properly brought in a habeas petition under § 2241. We, however, agree

with the District Court that his claim does not lie at the “core of habeas” and is thus not

cognizable under § 2241.

       Murray’s complaint regarding cell confinement does not challenge the fact or

duration of his imprisonment, which is the essence of habeas. See Preiser v. Rodriguez,

411 U.S. 475, 484, 487 (1973). As we have explained:

       [W]henever the challenge ultimately attacks the ‘core of habeas’ -- the
       validity of the continued conviction or the fact or length of the sentence -- a
       challenge . . . must be brought by way of a habeas corpus petition.
       Conversely, when the challenge is to a condition of confinement such that a
       finding in plaintiff’s favor would not alter his sentence or undo his
       conviction, a [civil rights action] is appropriate.

                                              3
Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002). Murray’s claim has no bearing on

the validity of his conviction, nor does he claim that he is entitled to a speedier release

from prison. Furthermore, he has not raised a claim that involves the execution of his

sentence as contemplated in Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 243-44 (3d

Cir. 2005). We thus agree with the District Court that his claim is a challenge to the

conditions of his confinement that would be appropriately brought in an action under

Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388

(1971).

       Because no substantial question is presented by this appeal, the District Court’s

order dismissing the petition without prejudice will be summarily affirmed. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                               4